208 Ga. 374 (1951)
67 S.E.2d 111
KINGSLEY MILL CORPORATION et al.
v.
EDMONDS.
17583.
Supreme Court of Georgia.
Submitted September 11, 1951.
Decided October 3, 1951.
Knox & Neal, for plaintiffs in error.
Randall Evans Jr., contra.
ATKINSON, Presiding Justice.
1. The trial court is vested with a wide discretion in the grant or refusal of interlocutory injunctions, which will not be controlled by this court unless abused. Code, § 55-108; Jones v. Camp, 208 Ga. 164 (1) (65 S. E. 2d, 596).
2. A lower riparian owner is entitled to have water flow upon his land in its natural state free from adulteration. Code, §§ 85-1301, 105-1407; Satterfield v. Rowan, 83 Ga. 187 (2) (9 S. E. 677); City of Elberton v. Hobbs, 121 Ga. 749 (3) (49 S. E. 779); Hodges v. Pine Product Co., 135 Ga. 134 (68 S. E. 1107); Robertson v. Arnold, 182 Ga. 664 (186 S. E. 806, 106 A. L. R. 681); Cairo Pickle Co. v. Muggridge, 206 Ga. 80 (55 S. E. 2d, 562).
3. Where no question of prescriptive rights was involved in this suit by a dairy farmer, seeking to enjoin a manufacturing company from polluting a stream, and where there was evidence, though conflicting, that the stream was being polluted, and that the petitioner had not acquiesced or consented for the water from the defendants' sewerage-disposal plant to be discharged upon his land, the trial court did not abuse its discretion in granting an interlocutory injunction.
Judgment affirmed. All the Justices concur. Duckworth, C. J., Head and Hawkins, JJ., concur in the judgment only.